t c summary opinion united_states tax_court tod mcmullen and robbin everson petitioners v commissioner of internal revenue respondent docket no 12373-99s filed date tod mcmullen and robbin everson pro sese g michelle ferreira for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - - respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners are entitled to various deductions claimed on a schedule c profit or loss from business included with their federal_income_tax return background some of the facts have been stipulated and are so found petitioners are husband and wife they filed a timely joint federal_income_tax return at the time the petition was filed petitioners resided in alameda california references to petitioner are to tod mcmullen on date petitioner applied for a united_states patent for an auxiliary or secondary oil filtration system for automobile internal combustion engines the system his application was approved and he was issued a patent on date during petitioner consulted with a professional income_tax_return_preparer and was advised ina letter dated date how expenditures made in connection with the patent process could be treated for federal_income_tax purposes petitioner unsuccessfully attempted to license the patent to the amway corporation in sometime thereafter petitioner decided to manufacture and market the system the amount of time and effort petitioner devoted to this pursuit over the years is not entirely clear it appears that petitioner’s marketing efforts consisted primarily of promoting the system through word of mouth advertising petitioner tested the system by installing it in his vehicles it appears that there were relatively few sales from the date of the patent through the year in issue after the patent was issued in petitioner made some changes to the system prior to petitioner adapted the system for use in automobile hydraulic power steering systems and automobile automatic transmissions in or thereabouts petitioner began to develop what he described as curious motor oils or teflon particle saturated oils for use with the system according to petitioner if a motorist used the system and one of the motor oils that he claims to have developed oil changes would be virtually eliminated robbin everson was a salesperson for mary kay cosmetics inc during the year in issue in as a salesperson for that company she was provided with a new pontiac grand am leased for a 2-year period on her behalf by the company at the company’s expense upon the expiration of the lease in petitioners were entitled to purchase the car which they did for dollar_figure during petitioners also purchased a computer q4e- printer for dollar_figure and a dodge van’ petitioners’ joint federal_income_tax return was timely filed petitioners did not elect to itemize deductions for included with that return is a schedule c for petitioner’s business identified as micron systems the primary business of micron systems is described on the schedule c as developing improving patentable products the following items are reported on the schedule c income gross_receipts s492 returns allowances cost_of_goods_sold big_number gross_income big_number deductions advertising dollar_figure car and truck big_number depreciation sec_179 expense deduction big_number insurance office big_number rent lease big_number supplies big_number taxes licenses meals entertainment utilitie sec_181 other big_number total expenses big_number net_loss big_number ' according to the form_4562 depreciation and amortization included with petitioners’ joint federal_income_tax return the cost of the van was dollar_figure according to the parties’ stipulation the cost of the van was dollar_figure - - the deduction for advertising relates to expenditures_for 35mm film film processing and photocopying the deduction for car and truck expenses relates to mileage driven on a mazda mpv the cost of which was deducted in a prior year under sec_179 the depreciation and sec_179 deduction includes the costs of the pontiac grand am the dodge van and the computer printer the deduction for inssurance relates to automobile insurance on petitioners’ automobiles the deduction for office expense includes expenditures_for magazine and newspaper subscriptions the deductions for rent and utilities relate to home_office expenses the deduction for taxes and licenses relates to registration fees for petitioners’ automobiles the deduction for other expenses relate to the cost of driving the mazda mpv on a trip described by petitioner as follows it was a scenic trip san diego where petitioners lived at the time customer in bakersfield customer in - -- no that was it the guy was in bakersfield the guy that had been a diesel engine rebuild mechanic who gave us a great reference he was in --- he was moving to iowa so i outfitted him and that was in part of the gross_sales -- no wait i --- he didn’t have any money so i sold it to him on credit and never collected come to think of it the net_loss claimed on the schedule c offset other income reported on petitioners’ return in the notice_of_deficiency respondent disallowed the deduction for the net_loss discussion petitioners claim they are entitled to a deduction for the net_loss reported on the schedule c under the authority of either sec_162 or sec_174 in general a taxpayer is entitled to deductions for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 furthermore a taxpayer is generally entitled to deductions for research_and_experimental_expenditures paid_or_incurred during the taxable_year in connection with the taxpayer’s trade_or_business sec_174 a taxpayer who claims a deduction under either section must be engaged in a trade_or_business see 480_us_23 83_tc_667 respondent argues that petitioner was not engaged in a trade_or_business during for the following reasons we agree with respondent although the term trade_or_business is not specifically defined in the internal_revenue_code to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit commissioner v groetzinger supra pincite a sporadic activity does not qualify as a trade_or_business see id see also green v commissioner supra pincite we assume without finding _- _- that petitioner intended to profit from the development and subsequent sales of the system and related products see eg 416_us_500 louw v commissioner tcmemo_1971_326 nevertheless petitioners failed to establish that with respect to micron systems petitioner engaged in any activity with regularity and continuity during so as to consider the activity a trade_or_business for purposes of sec_162 or sec_174 for that year the operation of petitioners’ vehicles in which the system had been installed in and of itself does not support the deductions here in dispute otherwise petitioners provided little detail of what petitioner was doing on a day-by-day basis during the year in issue we cannot determine whether he was actively involved in any research_and_development or manufacturing and marketing during that year petitioner explained that prior to he decided to manufacture and market the system himself after unsuccessfully attempting to license it but there is no evidence that petitioner manufactured anything during and other than his generalized testimony on the point there is no evidence that he was otherwise researching or developing any products for sale or patents during that year based upon the negligible gross_receipts for the year in issue it also appears that petitioner made very little attempt to sell anything see bendetovitch v commissioner tcmemo_1993_ as evidence of his sales efforts petitioner provided numerous testimonial type letters to petitioner regarding micron systems however none relate to the year furthermore focusing on each deduction provides no meaningful insight into the nature of petitioner’s activities during at trial petitioners conceded that they were not entitled to some of the deductions some of the deductions not conceded could not be explained others relate to expenses that would have otherwise been incurred regardless of the activity we understand that years prior to the year in issue petitioner obtained a patent on the auxiliary oil filtration system for internal combustion engines we think it likely that petitioner intended to make a profit from it someday however petitioners failed to explain and we cannot devine what petitioner was doing in that would entitle them to the we cannot determine the source of the gross_receipts reported on the schedule c one letter dated date addressed to petitioner at his home address is prepared on letterhead of compuware oakland california and signed by robbin everson one of the petitioners in this case the subject of this letter is petitioners’ pontiac grand am another letter was written by a service manager of supershuttle in petitioner discontinued his relationship with supershuttle in - deductions claimed on the schedule c see karara v commissioner tcmemo_1999_253 affd without published opinion 214_f3d_1358 11th cir it follows that respondent’s disallowance of the loss that results from those deductions is sustained and we so hold reviewed and adopted as the report of the small_tax_case division based on the foregoing decision will be entered for respondent
